UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                      No. 18-1191


In re: CELESTE G. BROUGHTON,

              Petitioner.



                 On Petition for Extraordinary Writ. (5:16-cv-00302-RE)


Submitted: April 19, 2018                                         Decided: April 24, 2018


Before THACKER and HARRIS, Circuit Judges. *


Petition denied by unpublished per curiam opinion.


Celeste G. Broughton, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.




      *
          This opinion is filed by a quorum of the panel pursuant to 28 U.S.C. § 46(d)
(2012).
PER CURIAM:

       Celeste G. Broughton petitions for an extraordinary writ requesting that this court

vacate an order of the bankruptcy court granting the bankruptcy trustee’s motion to sell

Broughton’s property free and clear of liens and transfer liens to the proceeds of the sale.

Federal courts are authorized to issue all writs necessary or appropriate in aid of their

respective jurisdictions and agreeable to the usages and principles of law. 28 U.S.C.

§ 1651 (2012). “The power to issue [such writs] is discretionary and it is sparingly

exercised.” Parr v. United States, 351 U.S. 513, 520 (1956). An extraordinary writ

should issue in cases where a court has exceeded or refused to exercise its jurisdiction, or

where appellate review will be defeated if a writ does not issue. Id.

       We conclude that Broughton is not entitled to an extraordinary writ for the relief

she seeks. See In re Bailes, No. 90-1019, 1990 WL 85484, at *1 (4th Cir. June 15, 1990)

(no mandamus relief for review of bankruptcy court orders where district court may

entertain appeals from bankruptcy court).        Accordingly, although we grant leave to

proceed in forma pauperis, we deny Broughton’s petition.           We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.



                                                                        PETITION DENIED




                                             2